Citation Nr: 0211975	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1985 to December 
1986.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1994 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) that denied service connection for 
schizophrenia.  

The veteran testified at a May 1995 RO hearing but, in 
November 1996, indicated his desire for a hearing at the RO 
before a member of the Board.  The case was remanded for a 
Travel Board hearing but, in June 1998, the veteran withdrew 
his hearing request.  An August 1998 Board decision remanded 
the case for further development of the evidence.


FINDING OF FACT

The veteran has schizophrenia that clearly and unmistakably 
preexisted military service but which underwent increase in 
severity beyond natural progression therein.


CONCLUSION OF LAW

Schizophrenia was aggravated in service.  38 U.S.C.A. 
§§ 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a September 
1986 report from Walter Reed Army Medical Center.  According 
to the report, the veteran's basic training and advanced 
individual training were uneventful.  In March 1986, he was 
assigned to a unit in Germany.  A month after his arrival, he 
was involved in a dispute with other members of his unit, 
appeared before the unit commander, became angry and raised 
his voice, and was referred for a psychiatric evaluation.  
The diagnosis was schizophreniform disorder.  He was 
hospitalized for treatment and then evacuated to Walter Reed.  
After further evaluation and treatment, a Medical Evaluation 
Board referred him to a Physical Evaluation Board, he was 
placed on the Temporary Disability Retired List, and then 
separated from service.

A February 1987 VA examination report noted that the veteran 
lived with his father for a month after his separation from 
service.  In January 1987, he assaulted his father and was 
hospitalized, first in a non-VA facility and then transferred 
to a VA facility, for a psychiatric evaluation.  There, he 
reported that, while in high school in 1984, he had assaulted 
a teacher and was hospitalized for evaluation.  Records of 
the veteran's hospitalization at St. Vincent Health Center 
were not available to the examiner and, when queried about 
that hospitalization, the veteran became quite agitated, 
anxious, and volatile.  The diagnosis was an acute 
exacerbation of chronic, paranoid schizophrenia.

The veteran was hospitalized at VA from January 15 to May 1, 
1987.  Records from that hospitalization noted that the 
veteran's mother left the family in 1976 when he was ten 
years old.  He lived with his grandparents for the next three 
years and, though he did well in school, his grandfather 
described him as a "loner."  His father remarried, and the 
veteran returned to his father's home, but he did not get 
along with his stepmother.  During this time, the veteran 
attended a technical high school and behavioral problems 
arose.  His grandfather reported increased anger, lability, 
and temper tantrums, and the veteran reported that he had 
been very lonely and had had few friends.  He said he was 
often truant, received poor grades, and engaged in vandalism, 
shoplifting, substance abuse, and burglary.

In his senior year of high school, he threatened his father 
and was hospitalized for evaluation.  (Other records in the 
file suggest that this hospitalization was from December 17, 
1984, to January 6, 1985.)  The VA record indicates he was 
discharged with a diagnosis of mixed substance abuse but, 
since records of that hospitalization were not available, it 
is not clear how VA examiners learned of the diagnosis.  
After he assaulted a teacher, homebound instruction was 
required.  However, he received his diploma and, soon 
thereafter, joined the Army.  The VA records indicated that 
the veteran functioned well during initial military training.  
They identified as a stressor the altercation that prompted 
his psychiatric evaluation in Germany, but noted that, even 
before that incident, "he had been experiencing increasing 
disorganization."

During the VA hospitalization, he was quite disorganized.  
There was looseness of associations, circumstantiality, 
tangentiality, blocking, and affect was inappropriate most of 
the time.  Insight was impaired, as he denied he was ill.  
Concentration was poor, but memory was intact.  There were 
paranoid and persecutory delusions, but he was unable to 
discuss his suspicions with staff.  He claimed others were 
"going through" his room.  A frequent theme was violent 
revenge against his accusers in service.  He said he wanted 
to "make a mark on history."  Another prominent feature of 
his mental illness was his misinterpretation of benign 
stimuli to which he responded with inappropriate anger.  On 
one occasion, he had to be restrained after pushing a nurse.  
Other antisocial behavior included taunting other patients, 
lying, manipulative and covert behavior, and subtle threats.  
Judgment was extremely impaired.

In an effort to obtain records of his December 1984 
hospitalization, the RO sent the veteran a June 1987 letter 
asking that he complete and return an enclosed release of 
information, VA Form 21-4142, but he did not respond.  The RO 
reiterated the request in July 1992 with the same result.  In 
April 1994, the veteran submitted a completed release-of-
information form and the RO sent it to St. Vincent.  In May 
1994, St. Vincent replied that the VA release-of-information 
form was inadequate, and sent their own form which the RO 
forwarded to the veteran.  The veteran filed a Notice of 
Disagreement in July 1994, but did not return the St. Vincent 
release-of-information form.  In May 1995, the veteran 
submitted another VA release-of-information form and, in 
June, the RO forwarded the form to St. Vincent.  In a July 
1995 letter, the RO asked the veteran to complete and return 
the enclosed release-of-information form from St. Vincent.  
The veteran did so and, in an August 1995 letter, the RO 
asked St. Vincent for the veteran's treatment records dated 
in and after 1994.  In September, St. Vincent replied that 
the veteran had not been seen there since 1987.  In February 
1996, the RO sent the veteran a St. Vincent release-of-
information form and asked that he try to obtain records of 
his treatment there.  In April 1996, his representative 
reported that the veteran had tried to obtain his 1984 
records from St. Vincent, but they had not been cooperative 
and dealing with them upset him.

In its August 1998 remand, the Board directed that the 
veteran be afforded a VA psychiatric examination to determine 
whether his schizophrenia was linked to, or preexisted and 
was aggravated in, military service.  It also directed the RO 
to obtain, by subpoena, if necessary, the veteran's 1984 St. 
Vincent treatment records.

The examiner, at a May 1999 VA examination, reviewed the 
claim file and the veteran's medical history.  The diagnosis 
was chronic, paranoid schizophrenia.  In response to a 
question posed in the Board remand, the examiner said it was 
not possible, due to a dearth of preservice medical records, 
to determine whether the veteran had a psychiatric disorder 
prior to service.  For the same reason, she could not 
determine whether a preexisting psychiatric disorder, if 
there was one, was aggravated in service.

In January 2002, the RO issued a subpoena for the veteran's 
records at St. Vincent dated from January 1984 to July 1985.  
However, St. Vincent replied that records are retained for 
only 10 years and then destroyed.  It was stated that the 
records had been destroyed in 1990.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder 
that preexisted service is presumed to have been aggravated 
in service, if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, a mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If the result here must be based solely on the opinions of 
examiners reflected in the record, the Board would find that 
a psychiatric disorder was not noted when the veteran entered 
service in July 1985 nor for more than six months thereafter.  
Thus, he would be entitled to the presumption of soundness at 
that time.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  
Schizophrenia was diagnosed in service, and he has been 
treated for it since, so service connection would be 
warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That result, however, is not so easily reached.  Other 
medical evidence of record, in addition to opinions of 
examiners, includes references to the years just prior to the 
veteran's enlistment.  During those years, he was lonely, had 
few friends, was often truant, received poor grades, 
demonstrated increasing anger, lability, and temper tantrums, 
and engaged in vandalism, shoplifting, burglary, and 
substance abuse.  He assaulted a teacher and, six months 
prior to service, was hospitalized for more than 2 weeks for 
threatening his father.  That antisocial behavior is similar 
to that that became manifest nine months after he entered 
service, although the veteran tends to minimize the 
seriousness of his pre-service behavior.  Within one month of 
his separation from service, he was again hospitalized, this 
time for assaulting his father.  If the veteran's behavior in 
service and after was indicative of schizophrenia, then his 
preservice behavior strongly suggests that schizophrenia 
preexisted service.  The RO found that the evidence of a 
preexisting psychiatric disorder was obvious and manifest, 
and that it overcame the presumption of soundness.  The Board 
is of the view that that conclusion is supported by the 
evidence in spite of the fact that the VA examiner, in May 
1999, did not reach the same conclusion.  

The VA examiner, in May 1999, cited the lack of preservice 
records for her inability to determine whether the veteran's 
schizophrenia preexisted service or, if it did, whether it 
increased in severity during service.  Indeed, the records of 
his December 1984 hospitalization would certainly have shed 
light on his mental status at that time even if the diagnosis 
on discharge was mixed substance abuse.  Those records have 
not been obtained, in spite of the RO's best efforts, and 
they have, apparently, been destroyed.  It is unfortunate 
that the veteran was somewhat uncooperative and that St. 
Vincent Health Center has been so recalcitrant, to the point 
of destroying records they had been placed on notice that VA 
was seeking.  In the absence of those records, it is 
difficult to determine whether the veteran's preexisting 
schizophrenia was aggravated, or merely flared-up, during 
service.  However, postservice records show that the veteran 
was hospitalized almost immediately upon separation from 
service, and has been under treatment, with additional 
periods of hospitalization and with increasing medication, 
ever since.  In the face of such evidence, the Board is 
constrained to find that symptomatology in service 
represented a worsening of the underlying psychiatric 
disorder beyond natural progression and not merely a flare-
up.  Accordingly, service connection for schizophrenia on the 
basis of aggravation is warranted.


ORDER

Service connection for schizophrenia is granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

